DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 1-17 are pending, of which claims 1, 13, 14, 15, 16, and 17 are independent.


Acknowledgement of References Cited By Applicant
	As required by MPEP 609 (c), the Applicants’ submission of the Information Disclosure Statement is acknowledged by the examiner and the cited references have been considered in the examination of the claims now pending. 
As required by MPEP 609 (c)(2), a copy of each PTOL-1449, initialed and dated by the Examiner, is attached to the instant office action. Applicant is respectfully reminded of the requirements of MPEP 609 (b)(1) and 37 CFR 1.97 listing the requirements for an Information Disclosure Statement. 

Examiner Notes
Examiner cites particular columns, paragraphs, figures and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. The entire reference is considered to provide disclosure relating to the claimed invention. The claims & only the claims form the metes & bounds of the invention. Office personnel are to give the claims their broadest reasonable interpretation in light of the supporting disclosure. Unclaimed limitations appearing in the specification are not read into the claim. Prior art was referenced using terminology familiar to one of ordinary skill in the art. Such an approach is broad in concept and can be either explicit or implicit in meaning. Examiner's Notes are provided with the cited references to assist the applicant to better understand how the examiner interprets the applied prior art. Such comments are entirely consistent with the intent & spirit of compact prosecution.


Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a data acquisition unit configured to acquire an input/output data set”, “a learning unit configured to generate a learned model”, “a determination unit configured to determine a learned model” in claims 1 and 13; and “a map creation unit configured to create a map” in claim 4.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-17 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 13, 14, 15, 16, and 17 recite the limitation "a learned model" and then continues to use “a learned model” throughout the body of the claim. It is unclear if these are intended to be the same “learned model” or new ones, modified ones, optimal ones, etc.  There is insufficient antecedent basis for this limitation in the claim. Dependent claims 2-12 inherit the deficiencies of independent claim 1 and are therefore also rejected.
Claims 4-5 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 4 recites a map creation unit to create a map to relate the input parameter to the output parameter by using the previously generated learned model and another version of a learned model that was also previously generated when it was decided it was completely generated. The relationship between the "learned model that has been completely generated" and the " learned model that has been generated in advance" is not clear, and the configuration of the map creating section cannot be understood. No mapping of these claims will be performed as at present the examiner is unable to determine the intent with sufficient clarity.



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 16 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the “learned model” is directed to a signal per se or mere information in the form of data. The broadest reasonable interpretation of the claims therefore cover forms of non‐transitory tangible media and transitory propagating signals per se in view of the ordinary and customary meaning of computer readable media. The specification appears to be silent about what comprises a computer readable medium. Accordingly, since the broadest reasonable interpretation of claim 16 covers a signal per se, the claims are considered as covering non‐statutory subject matter (In Re Nuijten, 500 F.3d 1436, 1356‐57 Fed. Cir. 2007; Interim Examination Instructions for Evaluating Subject Matter Eligibility Under 35 U.S.C. 101, 24 Aug 2009 p. 2). Accordingly, the recited medium of claim 10 is nonstatutory subject matter.

Claims 1-15 and 17 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1: With respect to claims 1, 13, 14, 15, and 17, applying step 1, the preamble of the independent claims, claims an apparatus, a device, a method, a non-transitory computer-readable medium, and a method, as such these claims fall within the statutory categories of a machine, a machine, a process, a product and a process respectively.
Step 2A, prong one: In order to apply step 2A, a recitation of claim 1 is copied below. The limitations of the claim that describe an abstract idea are bolded.
1. A control support device which supports control of an apparatus by using a learned model by machine learning, the control support device comprising: 
a data acquisition unit configured to acquire an input/output data set which are data relating to an internal or external state of the apparatus and including input parameters and an output parameter of the learned model; 
a learning unit configured to generate a learned model by performing the machine learning using the input/output data set acquired by the data acquisition unit (Mental Process for making evaluations as between prediction and expected result of developing a learned models); and 
a determination unit configured to determine a learned model which is to be used for the control from among a plurality of learned models, which include a learned model having been completely generated and can be used for the control, based on the input parameters acquired by the data acquisition unit and a learning situation of the machine learning in the learning unit. (Mental process - observation, evaluation, judgment, opinion). 
The limitation of “a learning unit configured to generate a learned model….” The limitations as analyzed include concepts directed to the “mental process” groupings of abstract ideas performed in the human mind (including an observation, evaluation, judgment, opinion) (see MPEP § 2106.04(a)(2), subsection I).
The limitation of “a determination unit configured to determine a learned model which is to be used for the control from among a plurality of learned models” is an abstract idea because it is directed to a mental process, an observation, evaluation, judgment, or opinion. The limitation, as drafted and under a broadest reasonable interpretation "can be performed in the human mind, or by a human using a pen and paper". MPEP 2106.04(a)(2)(111). For example, a person could mentally determine if a criteria has been met to choose from among a group.
Step 2A, prong two: The preamble is deemed insufficient to transform the judicial exception to a patentable invention to a patentable invention because the recited components (e.g. non-transitory storage medium containing instructions which when executed by a processor, processor to perform operations) are recited at a high level of generality that they represent no more than mere instructions to apply the judicial exception on a computer system, see MPEP 2106.05(f). These limitations can also be viewed as nothing more than an attempt to generally link the use of the judicial exception to the technology environment of a computer, see MPEP 2106.05(h) Thus, limitations that amount to merely indicating a field of use or technological environment in which to apply a judicial exception do not amount to significantly more than the exception itself, and cannot integrate a judicial exception into a practical application. See MPEP 2106.06.)
The claim also recites the additional limitations: “a data acquisition unit configured to acquire an input/output data set which are data relating to an internal or external state of the apparatus and including input parameters and an output parameter of the learned model” (insignificant extra-solution activity - mere data gathering MPEP 2106.05(g)).
When viewed in combination or as a whole, the recited additional elements do no more than automate the mental process including evaluate and make judgements on dataset observations, as recited in the judicial exception, using the computer components as a tool.
Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Thus, the claim does not integrate the identified abstract ideas into a practical application.
Step 2B: Moving on to step 2B of the analysis, the Examiner must consider whether each claim limitation individually or as an ordered combination amounts to significantly more than the abstract idea. This analysis includes determining whether an inventive concept is furnished by an element or a combination of elements that are beyond the judicial exception.
First, the additional elements include the recitation of computer elements deemed no more than mere instructions to apply the exception using generic computer components, as noted in Step 2A Prong Two. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept.
The courts have recognized the claimed elements directed to receiving and outputting data over a network as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity, see MPEP 2106.05(d)(II) (Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network)).
Thus, the independent claim 1 does not add significantly more than the abstract idea. Therefore, the claims are not patent eligible under35 U.S.C. 101. Independent claims 13, 14, 15, and 17 are directed to substantially the same subject matter as independent claim 1 and are rejected under similar rationale and further failure to add significantly more. The same conclusion is reached for the dependent claims of claims 1, see below for detail.
Claim 2 recites “wherein the determination unit is configured to select the learned model when the learning situation meets a condition that satisfied a precision of the learned model that has been completely generated. The selection is an abstract idea because it is directed to a mental process, an observation, evaluation, judgment, or opinion.
Claim 3 recites “wherein the condition is that at least any one of the input parameters input for the control is data having a value within a range acquired during learning by the learning unit.” This is merely describing the type of data the system is collecting (analysis same as in step 2B above for data collection and outputting for claim 1) and that links the data to a field of use. See MPEP 2106.05(h).
Claim 4 recites “a map creation unit configured to create a map that associates the input parameters with the output parameter by using the learned model that has been completely generated and a learned model that has been generated in advance when the determination unit determines a use of the learned model that has been completely generated by the learning unit.” This is a further mental process of connecting inputs with outputs.
Claim 5 recites “wherein the map creation unit is configured to associate input parameters with an output parameter of different learned models according to a range of values of the input parameters.” This is a further mental process of connecting inputs with outputs.
Claim 6 recites “wherein the learning unit is configured to perform the machine learning by using a neural network, which includes: an input layer into which the input parameters are input; an intermediate layer into which signals output by the input layer are input and which has a multilayer structure; and an output layer into which signals output by the intermediate layer are input and which outputs an output parameter, where each of the layers includes one or a plurality of nodes, and update and learn network parameters of the neural network based on the output parameter output by the output layer according to input of the input parameters into the input layer and the output parameter included in the input/output data set.” This is recited at a high level of generality and is essentially just well understood, routine and conventional set up and training of a basic neural network. The examiner has provided a citation to a publication that demonstrates the well-understood, routine, conventional nature of the additional element(s) as required under Berkheimer Option 3, see Memorandum - Revising 101 Eligibility Procedure in view of Berkheimer v. HP, Inc.: (issued April 19, 2018). train each model in the set based on the training dataset; LINGENFELDER et al. (US Pub. No. 2008/0195650): [0009] “Yet another conventional approach is to train multiple data mining models, i.e. a model for each possible subset of the data population, instead of a single model for the whole population.”
Claim 7 recites “wherein the learning unit is configured to learn by decreasing a number of the input parameters included in a region where a frequency of acquiring values of the input parameters is higher than a predetermined reference.” This is recited at a high level of generality and is essentially just well understood, routine and conventional set up and training of a basic neural network. The examiner has provided a citation to a publication that demonstrates the well-understood, routine, conventional nature of the additional element(s) as required under Berkheimer Option 3, see Memorandum - Revising 101 Eligibility Procedure in view of Berkheimer v. HP, Inc.: (issued April 19, 2018). train each model in the set based on the training dataset; LINGENFELDER et al. (US Pub. No. 2008/0195650): [0009] “Yet another conventional approach is to train multiple data mining models, i.e. a model for each possible subset of the data population, instead of a single model for the whole population.”
Claim 8 recites “wherein processing of controlling the apparatus by using the learned model inputs the input parameters acquired by the data acquisition unit into the input layer, performs an arithmetic operation based on the network parameters that have been learned, and outputs the output parameter, which is obtained by quantifying a predetermined state of the apparatus, from the output layer.” The claim does not include claim elements that would include a claimed applied practical application. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea. At most, this generally links the abstract idea to a technical area (i.e., neural networks) but does not even identify a particular technology or provide any limitations as to how any control should be performed. Controlling an unknown something of an unknown apparatus is considered to be field of use limitation - see MPEP 2106.05(h) Parker vs. Flook and insignificant Mere instructions to apply an exception - see MPEP 2106.05(f)(2) computers or machinery merely as a tool to perform an existing process.
Claim 9 recites “wherein the apparatus is a vehicle that has an internal combustion engine, and the control support device is mounted in the vehicle.” The apparatus being an internal combustion engine for a vehicle is considered to be field of use limitation - see MPEP 2106.05(h) Parker vs. Flook and insignificant Mere instructions to apply an exception - see MPEP 2106.05(f)(2) computers or machinery merely as a tool to perform an existing process.
Claim 10 recites “a communication unit configured to transmit and receive information via a communication network to and from an apparatus control device configured to control the apparatus, wherein the learning unit performs the machine learning based on the input/output data set received by the communication unit from the apparatus control device, and the communication unit transmits the learned model generated by the learning unit and a determination result of the determination unit to the apparatus control device.” A generic communication unit is simply adding insignificant extra-solution activity meaning that the system, device, and method steps are recited at a high-level of generality (i.e., performing a generic computer function of receiving data/ transmitting data). This is merely describing the type of data the system is collecting (analysis same as in step 2B above for data collection and outputting for claim 1) and that links the data to a field of use. See MPEP 2106.05(h).
Claim 11 recites “a communication unit configured to transmit and receive information via a communication network to and from an apparatus control device configured to control the apparatus, wherein the learning unit generates, based on data received by the communication unit from the apparatus control device, an input/output data set to perform the machine learning and performs the machine learning based on the input/output data set, and the communication unit transmits the learned model generated by the learning unit and a determination result of the determination unit to the apparatus control device.”
A generic communication unit is simply adding insignificant extra-solution activity meaning that the system, device, and method steps are recited at a high-level of generality (i.e., performing a generic computer function of receiving data/ transmitting data). This is merely describing the type of data the system is collecting (analysis same as in step 2B above for data collection and outputting for claim 1) and that links the data to a field of use. See MPEP 2106.05(h).
Claim 12 recites “wherein the learning unit and the determination unit perform processing in parallel.” This does not amount to significantly more as they are using the computer as a tool see Mere instructions to apply an exception - see MPEP 2106.05(f). Therefore, this does not integrate a judicial exception into a practical application or provide significantly more. 
The claims are not patent eligible.




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-17 are rejected under 35 U.S.C. 103 as being unpatentable over Kawada, et al., JP 2012-112277 (IDS dated 10/22/2019 ‘Kawada’) in view of Matsumoto et al., US Patent Application Publication No. 2019/0147360 (‘Matsumoto’).
Claim 1. A control support device which supports control of an apparatus by using a learned model by machine learning, the control support device comprising: 
a data acquisition unit configured to acquire an input/output data set which are data relating to an internal or external state of the apparatus and including input parameters and an output parameter of the learned model (Kawada, see for example [0026] describing various sensors and data relating to the internal state of the engine; [0060-0064] describing data for engine flows; [0065] “The ECU 2 is composed of a microcomputer including a CPU, a RAM, a ROM, an I/ 0 interface (all not shown), and the like. Further, the ECU 2 controls the engine 3 according to the control program stored in the ROM in accordance with the detection signals from the various sensors 21 to 31 described above.”); 
a learning unit configured to generate a learned model by performing the machine learning using the input/output data set acquired by the data acquisition unit (Kawada, [0075] “The first flow rate estimation unit 2a calculates the low-pressure EGR gas flow rate FLEGR as follows using a three-layer neural network similar to that shown in FIG. 4 according to the input plurality of parameters.” The neural network is the learning unit using the data from the data acquisition unit.).
Kawada does not explicitly disclose a determination unit configured to determine a learned model which is to be used for the control from among a plurality of learned models, which include a learned model having been completely generated and can be used for the control, based on the input parameters acquired by the data acquisition unit and a learning situation of the machine learning in the learning unit.
Matsumoto teaches a determination unit configured to determine a learned model which is to be used for the control from among a plurality of learned models, which include a learned model having been completely generated and can be used for the control, based on the input parameters acquired by the data acquisition unit and a learning situation of the machine learning in the learning unit (Matsumoto, Fig. 4 illustrating multiple learned models and selecting one of them; Abstract “Since learned model providing device can select a learned model to be provided to user side device from the plurality of learned models saved in learned model database based on needs information acquired from user side device, it is possible to select the learned model suitable for the user side needs.”).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have combined Kawada (directed to machine learning control of an internal combustion engine) and Matsumoto (directed to optimizing selection of deep learning models) and arrived at a system that controls a vehicle or other device using an optimal deep learning model. One of ordinary skill in the art would have been motivated to make such a combination because it is possible to improve the efficiency of deep learning model structures by optimizing various configurations as taught in Matsumoto ([0004]).

Claim 2. Modified Kawada teaches the control support device according to claim 1, wherein the determination unit is configured to select the learned model when the learning situation meets a condition that satisfied a precision of the learned model that has been completely generated (Matsumoto, [0064] describing function matching to match via known matching methods and [0065] “Subsequently, server device 2 selects the learned model to be provided from the plurality of learned models saved in learned model database 27 to user side device 3 based on each result of the function matching, the environment matching, and the resource matching (step ST104). For example, the learned model in which each result of the function matching, the environment matching, and the resource matching exceeds a predetermined threshold or rank for each matching may be selected as the learned model to be provided to user side device 3.” The threshold or rank is construed as teaching a desired condition or precision to one of ordinary skill in the art.).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have combined Kawada (directed to machine learning control of an internal combustion engine) and Matsumoto (directed to optimizing selection of deep learning models) and arrived at a system that controls a vehicle or other device using an optimal deep learning model. One of ordinary skill in the art would have been motivated to make such a combination because it is possible to improve the efficiency of deep learning model structures by optimizing various configurations as taught in Matsumoto ([0004]).

Claim 3. Modified Kawada teaches the control support device according to claim 2, wherein the condition is that at least any one of the input parameters input for the control is data having a value within a range acquired during learning by the learning unit (Matsumoto, [0064] Each matching of the function matching, the environment matching, and the resource matching is performed by the well-known matching method. For example, a method based on a distance between parameters (similarity) of each item of normalized information is typically used. However, various matching methods such as statistical matching, hierarchical matching, or propensity score analysis may be used.” Similarity implies that the values are not necessarily discrete and may include ranges that permit more flexible values.).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have combined Kawada (directed to machine learning control of an internal combustion engine) and Matsumoto (directed to optimizing selection of deep learning models) and arrived at a system that controls a vehicle or other device using an optimal deep learning model. One of ordinary skill in the art would have been motivated to make such a combination because it is possible to improve the efficiency of deep learning model structures by optimizing various configurations as taught in Matsumoto ([0004]).

Claim 6. Modified Kawada teaches the control support device according to claim 1, wherein the learning unit is configured to perform the machine learning by using a neural network, which includes: an input layer into which the input parameters are input (Kawada, [0068] “the three-layer neural network NN shown in FIG. 4, and the input layer includes m (mis an integer of 2 or more) neurons (only three are shown), The intermediate layer includes m x (n- 1) [n is an integer of 2 or more] neurons (only six are shown), and the output layer includes m + 1 neurons.”); an intermediate layer into which signals output by the input layer are input and which has a multilayer structure (Kawada, [0068] “the three-layer neural network NN shown in FIG. 4, and the input layer includes m (mis an integer of 2 or more) neurons (only three are shown), The intermediate layer includes m x (n- 1) [n is an integer of 2 or more] neurons (only six are shown), and the output layer includes m + 1 neurons.”); and an output layer into which signals output by the intermediate layer are input and which outputs an output parameter (Kawada, [0068] “the three-layer neural network NN shown in FIG. 4, and the input layer includes m (mis an integer of 2 or more) neurons (only three are shown), The intermediate layer includes m x (n- 1) [n is an integer of 2 or more] neurons (only six are shown), and the output layer includes m + 1 neurons.”), where each of the layers includes one or a plurality of nodes, and update and learn network parameters of the neural network based on the output parameter output by the output layer according to input of the input parameters into the input layer and the output parameter included in the input/output data set (Kawada, [0068] “the three-layer neural network NN shown in FIG. 4, and the input layer includes m (mis an integer of 2 or more) neurons (only three are shown), The intermediate layer includes m x (n- 1) [n is an integer of 2 or more] neurons (only six are shown), and the output layer includes m + 1 neurons.” Neurons are construed as teaching nodes, and this is the standard learning process of neural networks.).

Claim 7. Modified Kawada teaches the control support device according to claim 6, wherein the learning unit is configured to learn by decreasing a number of the input parameters included in a region where a frequency of acquiring values of the input parameters is higher than a predetermined reference (Kawada, [0076] “Note that learning by the back-propagation method is well-known, and a detailed description thereof will be omitted. Further, the flow sensor is removed when the setting of the slope gain β a and the offset value ε a is completed.” See also [0086] It is a well-known art for a person skilled in the art to normalize a difference in frequency of input parameters when training a neural network, and it could have been appropriately performed by a person skilled in the art to reduce the number of input parameters of high frequency).

Claim 8. Modified Kawada teaches the control support device according to claim 6, wherein processing of controlling the apparatus by using the learned model inputs the input parameters acquired by the data acquisition unit into the input layer, performs an arithmetic operation based on the network parameters that have been learned, and outputs the output parameter, which is obtained by quantifying a predetermined state of the apparatus, from the output layer (Kawada, [0008] “The neural network for estimating the gas flow rate at the current value and the past value of the gas flow rate estimated by the other neural network in the region upstream of the region where the gas flow rate is estimated by the neural network And the estimated gas flow rate is constructed as an output, and the gas flow rate estimation means uses a plurality of neural networks to increase the flow rate of the plurality of gases from the upstream side to the downstream side of the gas passage.”; [0010] “As described above, the relationship between the current value and the past value of the gas flow rate well represents whether the internal combustion engine is in the steady operation state or the transient operation state. In addition, the neural network has a characteristic that the relationship between the input and the output can be appropriately modeled while taking into account the relationship between a plurality of input parameters.”).

Claim 9. Modified Kawada teaches the control support device according to claim 1, wherein the apparatus is a vehicle that has an internal combustion engine, and the control support device is mounted in the vehicle (Kawada, [0008] “The neural network for estimating the gas flow rate at the current value and the past value of the gas flow rate estimated by the other neural network in the region upstream of the region where the gas flow rate is estimated by the neural network And the estimated gas flow rate is constructed as an output, and the gas flow rate estimation means uses a plurality of neural networks to increase the flow rate of the plurality of gases from the upstream side to the downstream side of the gas passage.”; [0010] “As described above, the relationship between the current value and the past value of the gas flow rate well represents whether the internal combustion engine is in the steady operation state or the transient operation state. In addition, the neural network has a characteristic that the relationship between the input and the output can be appropriately modeled while taking into account the relationship between a plurality of input parameters.”).

Claim 10. Modified Kawada teaches the control support device according to claim 1, further comprising: a communication unit configured to transmit and receive information via a communication network to and from an apparatus control device configured to control the apparatus, wherein the learning unit performs the machine learning based on the input/output data set received by the communication unit from the apparatus control device, and the communication unit transmits the learned model generated by the learning unit and a determination result of the determination unit to the apparatus control device (Kawada, [0065] “The ECU 2 is composed of a microcomputer including a CPU, a RAM, a ROM, an I/ 0 interface (all not shown), and the like. Further, the ECU 2 controls the engine 3 according to the control program stored in the ROM in accordance with the detection signals from the various sensors 21 to 31 described above.” The I/O interface able to receive and transmit signals is construed as a communication unit.).

Claim 11. Modified Kawada teaches the control support device according to claim 1, further comprising: a communication unit configured to transmit and receive information via a communication network to and from an apparatus control device configured to control the apparatus, wherein the learning unit generates, based on data received by the communication unit from the apparatus control device, an input/output data set to perform the machine learning (Kawada, [0065] “The ECU 2 is composed of a microcomputer including a CPU, a RAM, a ROM, an I/ 0 interface (all not shown), and the like. Further, the ECU 2 controls the engine 3 according to the control program stored in the ROM in accordance with the detection signals from the various sensors 21 to 31 described above.” The I/O interface able to receive and transmit signals is construed as a communication unit.) and performs the machine learning based on the input/output data set, and the communication unit transmits the learned model generated by the learning unit and a determination result of the determination unit to the apparatus control device (Kawada, [0045] “It is a figure showing roughly the internal-combustion engine to which the control device by this embodiment is applied. It is a block diagram which shows ECU etc. of a control apparatus. FIG. 3 is a block diagram showing an intake gas flow rate estimation unit for estimating a flow rate of intake gas that is gas taken into a combustion chamber of an internal combustion engine. FIG. 10 is a diagram schematically showing a hierarchical neural network used in an intake gas flow rate estimation unit and an intake gas oxygen concentration estimation unit in FIG. 9.” The control device interfaces with the learning models to control the processes in the internal combustion engine.).

Claim 12. Modified Kawada teaches the control support device according to claim 1, wherein the learning unit and the determination unit perform processing in parallel (Matsumoto, [0044] “learned model providing system 1 according to the present disclosure is configured of learned model providing device 2 (hereinafter, referred to as "server device") which saves the plurality of learned models in advance and user side device 3 that receives the learned model from server device 2. Server device 2 and user side device 3 are connected to each other via a network such as the Internet.” This teaches and suggests to one of ordinary skill in the art that processing may be performed concurrently (i.e., parallel) or at different times as needed.).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have combined Kawada (directed to machine learning control of an internal combustion engine) and Matsumoto (directed to optimizing selection of deep learning models) and arrived at a system that controls a vehicle or other device using an optimal deep learning model. One of ordinary skill in the art would have been motivated to make such a combination because it is possible to improve the efficiency of deep learning model structures by optimizing various configurations as taught in Matsumoto ([0004]).

Claim 13. Kawada discloses A apparatus control device configured to communicate with a control support device, which is configured to support control of an apparatus, and control the apparatus by using a learned model by machine learning, wherein the control support device comprises a communication unit configured to transmit the input/output data set acquired by the data acquisition unit to the control support device and receive at least a determination result by the determination unit from the control support device (Kawada, [0065] “The ECU 2 is composed of a microcomputer including a CPU, a RAM, a ROM, an I/ 0 interface (all not shown), and the like. Further, the ECU 2 controls the engine 3 according to the control program stored in the ROM in accordance with the detection signals from the various sensors 21 to 31 described above.” The I/O interface able to receive and transmit signals is construed as a communication unit.). Further, incorporating the rejections of claim 1, claim 13 is rejected as discussed above for substantially similar rationale.

Claim 14. Modified Kawada, incorporating the rejections of claim 1, teaches claim 14 that is rejected as discussed above for substantially similar rationale.
 
Claim 15. Modified Kawada, incorporating the rejections of claim 1, teaches claim 15 that is rejected as discussed above for substantially similar rationale, including A non-transitory computer-readable recording medium storing a control support program (Kawada, [0065] “The ECU 2 is composed of a microcomputer including a CPU, a RAM, a ROM, an I/ 0 interface (all not shown), and the like.).

Claim 16. Kawada discloses A learned model generated from a neural network, which comprises: an input layer into which input parameters obtained by quantifying an internal or external state of an apparatus are input (Kawada, [0068] “the three-layer neural network NN shown in FIG. 4, and the input layer includes m (mis an integer of 2 or more) neurons (only three are shown), The intermediate layer includes m x (n- 1) [n is an integer of 2 or more] neurons (only six are shown), and the output layer includes m + 1 neurons.”); an intermediate layer into which signals output by the input layer is input and which has a multilayer structure (Kawada, [0068] “the three-layer neural network NN shown in FIG. 4, and the input layer includes m (mis an integer of 2 or more) neurons (only three are shown), The intermediate layer includes m x (n- 1) [n is an integer of 2 or more] neurons (only six are shown), and the output layer includes m + 1 neurons.”); and an output layer into which signals output by the intermediate layer is input and which outputs an output parameter obtained by quantifying a predetermined state of the apparatus, in which each of the layers includes one or a plurality of nodes, wherein the learned model causes a computer to function so as to input the input parameters into the input layer, perform an arithmetic operation based on a learned network parameter which is a network parameter of the neural network, and output a value obtained by quantifying a predetermined state of the apparatus from the output layer (Kawada, [0068] “the three-layer neural network NN shown in FIG. 4, and the input layer includes m (mis an integer of 2 or more) neurons (only three are shown), The intermediate layer includes m x (n- 1) [n is an integer of 2 or more] neurons (only six are shown), and the output layer includes m + 1 neurons.” See [0069-0072] describing the neural network and that a the previous value (i.e., predetermined state) is used in the process. Neurons are nodes).

Claim 17. Kawada discloses A method of generating a learned model for generating a learned model for causing a computer to function so as to output a value obtained by quantifying a predetermined state of an apparatus, wherein the computer uses a neural network comprising: an input layer into which input parameters obtained by quantifying an internal or external state of the apparatus are input (Kawada, [0068] “the three-layer neural network NN shown in FIG. 4, and the input layer includes m (mis an integer of 2 or more) neurons (only three are shown), The intermediate layer includes m x (n- 1) [n is an integer of 2 or more] neurons (only six are shown), and the output layer includes m + 1 neurons.”); an intermediate layer into which signals output by the input layer are input and which has a multilayer structure (Kawada, [0068] “the three-layer neural network NN shown in FIG. 4, and the input layer includes m (mis an integer of 2 or more) neurons (only three are shown), The intermediate layer includes m x (n- 1) [n is an integer of 2 or more] neurons (only six are shown), and the output layer includes m + 1 neurons.”); and an output layer into which signals output by the intermediate layer is input and which outputs an output parameter, in which each of the layers includes one or a plurality of nodes, to learn while updating a network parameter of the neural network based on the output parameter output by the output layer according to input of the input parameters and an output parameter constituting an input/output data set together with the input parameters (Kawada, [0068] “the three-layer neural network NN shown in FIG. 4, and the input layer includes m (mis an integer of 2 or more) neurons (only three are shown), The intermediate layer includes m x (n- 1) [n is an integer of 2 or more] neurons (only six are shown), and the output layer includes m + 1 neurons.” See [0069-0072] describing the neural network and that a the previous value (i.e., predetermined state) is used in the process. Neurons are nodes)and storing the network parameter in a storage unit (Kawada, [0065] “The ECU 2 is composed of a microcomputer including a CPU, a RAM, a ROM, an I/ 0 interface (all not shown), and the like.).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Milton, US Patent Application Publication No. 2020/0017117 related to autonomous vehicle control via machine learning;
Choi et al., US Patent Application Publication No. 2020/0134472 related to machine learning systems;
Kuwajima, US Patent Application Publication No. 2015/0199617 related to an in-vehicle machine learning device for gathering data and making updates to a predetermined process.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN W CRABB whose telephone number is (571)270-5095. The examiner can normally be reached M-F (6-2:30).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rehana Perveen can be reached on 571-272-3676. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVEN W CRABB/Primary Examiner, Art Unit 2148